THE THIRTEENTH COURT OF APPEALS

                                      13-13-00703-CV


                                     Shelly Salazar
                                           v.
Beneficial Financial 1 Inc., Successor by Merger to Beneficial Texas Inc, its Successors
                                      and Assigns


                                     On Appeal from the
                       94th District Court of Nueces County, Texas
                           Trial Cause No. 2013-DCV-3325-C


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant, although she is exempt

from payment due to her affidavit of inability to pay costs.

       We further order this decision certified below for observance.

March 6, 2014